DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:
After the initial LED disclosure, each occurrence of the phrase “one or more LED’s” needs to be replaced with “the one or more LED’s”.
On the last line, the phrase “all LED’s” needs to be replaced with “all of the LED’s”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (2016/0375595) in view of Ackermans et al. (2015/0217463) and Wong (2005/0083991) further in view of Wu (2005/0146869) further in view of Dallas et al. (7,063,435).  
With regards to claims 1 and 3, Mintz et al. disclose the invention including a clipper capable of clipping fur (100) having a body portion (110) having a longitudinal axis (Fig 1), at least one power switch (120) and at least one light source switch (paragraph [0039] lines 44-46), a light source portion (102) for providing lighting (130), a head clipper portion (114) having at least one set of blades (paragraph [0027] line 14) at an end of the body portion (Fig. 1), and the light source portion has one or more LED’s (paragraph [0039] lines 4-8).
With regards to claim 1, Mintz et al. does disclose the at least one power switch having two positions (120 in paragraph [0031], off and on) but fail to disclose the at least one power switch having at least three switch positions for controlling speed of reciprocation of the at least one set of blades.
Ackermans et al. teach it is known in the art of clippers to incorporate at least one power switch having at least three switch positions for controlling speed of reciprocation of the at least one set of blades (paragraph [0053] lines 10-13, position 1 “off”, position 2 “on with an initial speed”, and position 3 the adjusted driving speed).  Such a modification allows for the switch to be multifunctional thereby allowing for the clipper blade speed to be adjusted for different cutting functions.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Mintz et al. with the three position power switch, as taught by Ackermans et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 1 and 14, Mintz et al. fail to disclose the light source portion extend around the longitudinal axis of the body portion for providing halo-illumination lighting that includes light directed along the longitudinal axis and the light source portion extends around the head clipper portion such that the halo-illumination extends around the blades.
Wong teaches it is known in the art of tools with a working head with a use part (18) to be used on the face to incorporate halo-illumination lighting (64, 82, paragraph [0028]) extending around the use part (Figs 2 and 9) so that the light extends in a longitudinal direction of the use part (Fig. 2).  Throughout paragraph [0039] of Mintz et al. alternative lighting setups are explained to illuminate the area subject to the clipping operation.  On lines 4-8 of paragraph [0039] of Mintz et al., it says “For example, one or more light emitting diodes (LED’s) or other light sources may be affixed, disposed upon or incorporated with the external surface of the electric clipper 100 in a single or multiple locations”.  On lines 36-40 of paragraph [0039] of Mintz et al., it says “Other locations for placement of the illuminators(s) 130 or 131 may also be suitable to illuminate the area subject to the clipping operation such as, for example, on the clipper head 114, on the sides 116, 118 or other suitable locations”.  Mintz et al. clearly supports using other lighting means to light up the area to be clipped.   In light of paragraph [0039], it would have been obvious to have utilized the alternate light source light halo (64) and associated LEDs (82) of the working head that surrounds the use part (18) of Wong and applied it to the head (114) in a way that the light source and halo surrounds the longitudinal axis and the “use part” blades and so that light is directed along the longitudinal axis.  In light of paragraph [0039], it would have been well within one’s technical skill to have replaced the Mintz et al. lighting setup with any reasonable lighting setup including the halo-illumination lighting of Wong.  Such a modification allows for more area to be illuminated.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Mintz et al. with the halo-illumination lighting, as taught by Wong, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claim 3, Modified Mintz et al. fail to disclose the light source portion has LEDs located in a front half and a rear half.
Wu teaches it is known in the art of halo (last lie of paragraph [0027]) light source portions to incorporate LEDs that extend all the way around the light source portion (114).  Incorporating LEDs that extend all the way around the halo ring (64 in Wong) in Modified Mintz et al. provides front half LEDs (LEDs on the side shown in Fig. 2 of Modified Mintz et al.) and rear half LEDs (LEDs on the side shown in Fig. 3 of Modified Mintz et al.).  Such a modification allows for a larger area to be illuminated.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Modified Mintz et al. with the LEDs and their locations, as taught by Wu, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
However, with regards to claims 1 and 3, Modified Mintz et al. does disclose the at least one light source switch has two modes (paragraph [0039] lines 44-46 “on and off”) but fail to disclose the at least one light source switch having at least four modes for controlling illumination during clipping, wherein a first one of the modes illuminates one or more LED’s located within a front half of the light source portion, a second one of the modes illuminates one or more LED’s within a rear half of the light source portion, a third one of the modes illuminates both the front and rear half LEDs, and a fourth one of the modes deactivates all of the LEDs.
Dallas et al. teaches it is known in the art of illumination for handheld cutting tools to incorporate the at least one light source switch (58) having at least four modes for controlling illumination (column 4 lines 38-49), wherein a first mode illuminates one LED (52) within a front half of the light source portion (column 4 line 42), a second mode illuminate one LED (50) within a rear half of the light source portion (column 4 lines 43-44), a third mode illuminates both LEDs (column 4 lines 44-45), and a fourth mode deactivates all of the LEDs (column 4 lines 48-49).  It would have been obvious to have utilized any pattern for the second and third modes including illuminating the front half LEDs in the second mode and the rear half LEDs in the third mode.  Such a modification allows the user to have different illumination options.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Modified Mintz et al. with the four mode light source switch, as taught by Dallas et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
With regards to claim 13, Modified Mintz et al. fail to a location of the at least one light source switch and therefore fails to disclose the front half of the light source is closer to the at least one light source switch than the rear half of the light source portion.
It would have been obvious to have placed the at least one light source switch in any reasonable place on the clipper including on the front side closer to the front half (Fig. 2).  Therefore, it would have been an obvious matter of design choice to modify the device of Modified Mintz et al. to obtain the invention as specified in claim 13.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.   
Response to Arguments
Applicant's arguments filed 2-25-22 have been fully considered but they are not persuasive.  Applicant argues that the Mintz et al. teaches particular lighting and a way to hold the clipper.  This particular lighting is only one example of lighting that can be used as Mintz et al. in lines 4-8 of paragraph [0039] says “For example, one or more light emitting diodes (LED’s) or other light sources may be affixed, disposed upon or incorporated with the external surface of the electric clipper 100 in a single or multiple locations” and on lines 36-40 of paragraph [0039] says “Other locations for placement of the illuminators(s) 130 or 131 may also be suitable to illuminate the area subject to the clipping operation such as, for example, on the clipper head 114, on the sides 116, 118 or other suitable locations”.  This means other reasonable and known LED light sources can be utilized on the clipper head.  Mintz et al. providing a broad recitation that other lighting means can be used provides motivation or a reason to utilize alternate lighting.  Since Wong teaches a known and reasonable light source that fits what is said in paragraph [0039] of Mintz et al., one skilled in the art would combine such structures.  Mintz et al. may give a recommended way to grip the clipper but this is an intended use and the user is able to grip the clipper in whatever manner deemed appropriate including one that works with the halo light source.  The uses explained by Mintz et al. are merely intended uses.  The user may never use the clipper as intended therefore motivating the user to change the lighting set to better fit the alternate method of use.  It is noted that the LEDs are not limited to a single light direction and the light will extend in all directions that are not blocked.  The addition of more lighting will not prevent the clipper from performing the intended function of cutting hair/fur.  Additional lighting can only illuminate a bigger area allowing for the user to see a larger area to be cut.  Also, if it is deemed that a particular use does not benefit from certain LEDs, the combination includes structure to turn those LEDs off if wanted.  Applicant argues that there is no reason to illuminate the areas Modified Mintz et al. would light up as it would not be helpful.  The Examiner disagrees.  It is unclear how additional lighting would not be helpful especially if the user wants the area lit up by Modified Mintz et al. to be lit up.  Also, if the user was a barber training a student, the additional lighting would allow for the student to better see what the barber is doing since a larger area is lit up.  Mintz et al.’s specification specifically makes no mention against adding a light source that adds to the volume of the clipper.  The specification of Mintz et al. does appear to be fine with adding volume.  Lines 4-8 of paragraph [0039] says “For example, one or more light emitting diodes (LED’s) or other light sources may be affixed, disposed upon or incorporated with the external surface of the electric clipper 100 in a single or multiple locations with line 39 of paragraph [0039] explaining the cutting head as being one of those locations.  Affixing/disposing a light source to the cutting head in multiple locations would add to the overall volume of the clipper.         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12 May 2022

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724